 



EXECUTION COPY
ASSET PURCHASE AGREEMENT
dated as of May 2, 2008
by and among
RADIANT SYSTEMS, INC.,
JADEON, INC.,
VISTA.COM, INC.
and
INNUITY, INC.

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
ASSET PURCHASE AGREEMENT
     This ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of
May 2, 2008, but effective as of the Effective Time (as defined below), by and
among RADIANT SYSTEMS, INC, a Georgia corporation (“Purchaser”), JADEON, INC., a
Nevada corporation (“Seller”), VISTA.COM, INC., a Washington corporation
(“Shareholder”), and INNUITY, INC., a Utah corporation (“Parent”).
RECITALS:
     WHEREAS, Seller is engaged in the business (the “Business”) of marketing
and selling systems (consisting of hardware and/or software) used for checkout,
inventory management, labor management, enterprise reporting, and configuration
of point of sale data by end-users in the hospitality and retail industries, and
providing ongoing installation, training, consulting, maintenance and support
services for such systems; and
     WHEREAS, Seller desires to sell, transfer and assign to Purchaser, and
Purchaser desires to purchase and acquire from Seller, substantially all of the
assets of Seller relating to the operation of the Business, and in connection
therewith, Purchaser has agreed to assume certain of the liabilities of Seller
relating to the Business, all on the terms set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I
SALE OF ASSETS AND CLOSING
          1.01 Assets.
          (a) Assets Transferred. On the terms and subject to the conditions set
forth in this Agreement, Seller will sell, transfer, convey, assign and deliver
to Purchaser, and Purchaser will purchase and pay for, at the Closing, free and
clear of all Liens other than Permitted Liens, all of Seller’s right, title and
interest in, to and under all of the assets of Seller used in connection with
the Business, as the same shall exist on the Closing Date (collectively, the
“Assets”) including, without limitation, the following assets used in connection
with the Business, but specifically excluding the Excluded Assets (as such term
is defined in Section 1.01(b)):
     (i) All equipment, machinery, furniture, fixtures and other tangible
personal property used in connection with the Business (“Tangible Personal
Property”);
     (ii) All operating cash, commercial paper, certificates of deposit and
other bank deposits and other cash equivalents;
     (iii) All trade and other accounts receivable and all rights to receive
payments arising out of the conduct of the Business, including any rights of
Seller with respect to

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
any third party collection procedures or any other Actions or Proceedings which
have been commenced in connection therewith (the “Accounts Receivable”);
     (iv) All Inventory of Seller;
     (v) All Contracts to which Seller is a party and which are utilized in the
conduct of the Business, and all of the Assumed IT Contracts regardless of
whether in the name of Seller or Parent (collectively, the “Assumed
Agreements”);
     (vi) All Intellectual Property used in the conduct of the Business on a
worldwide basis, including but not limited to all rights in and to the name
“Jadeon”, all rights to the domain names www.jadeon.com and www.jadeonPOS.com,
and all rights in and to the website currently operated by Seller at
www.jadeon.com (collectively, the “Intellectual Property Assets”);
     (vii) All transferable Licenses (including applications therefor) utilized
in the conduct of the Business;
     (viii) All Books and Records used or held for use in the conduct of the
Business or otherwise relating to the Assets;
     (ix) All rights of Seller under any claims, warranties, guaranties,
refunds, causes of action, rights of recovery, rights of set-off and rights of
recoupment of every kind and nature relating to the Business, other than those
relating to the Excluded Assets or the Retained Liabilities;
     (x) All unfilled customer orders relating to the Business and all deposits
and other payments relating thereto;
     (xi) All prepaid assets or advance payments relating to the Business
(including without limitation the Prepaid Microsoft Licenses (as defined in
Section 4.08 below));
     (xii) All goodwill of the Business; and
     (xiii) All other assets and properties of Seller used or held for use in
connection with the Business, excluding the Excluded Assets.
          (b) Excluded Assets. Notwithstanding anything in this Agreement to the
contrary, the following assets and properties of Seller (the “Excluded Assets”)
shall be excluded from and shall not constitute Assets:
     (i) All of Seller’s right, title and interest in and to the Excluded
Employment Agreements;
     (ii) All of Seller’s right, title and interest in and to: (A) that certain
Marketing Agreement (also referenced as Agent Agreement and Independent
Contractor

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
Agreement) dated August 3, 2005 between Seller and Vista dba Merchant Partners;
(B) that certain SD VAR Agreement dated March 7, 2007 between Seller and Epson
America, Inc.; (C) that certain Reseller Agreement dated June 14, 2006 between
Parent and ProphetLine, Inc; and (D) the license agreement for Sugar Enterprise
On-Site, licensed from Sugar CRM, Inc.
     (iii) All license agreements for software programs licensed from Microsoft
Corporation (other than in connection with the Assumed IT Contracts and the
Prepaid Microsoft Licenses).
     (iv) All intercompany notes or other obligations payable to Seller by
Parent, Shareholder or its other Affiliates;
     (v) The minute books, stock transfer books and corporate seal of Seller;
     (vi) All Benefit Plans of Seller including all assets thereof;
     (vii) All casualty, liability or other policies of insurance maintained by
or on behalf of the Seller and the rights thereunder and all rights under self
insurance programs; and
     (viii) Seller’s rights under this Agreement.
          1.02 Liabilities.
          (a) Assumed Liabilities. In connection with the sale, transfer,
conveyance, assignment and delivery of the Assets pursuant to this Agreement, on
the terms and subject to the conditions set forth in this Agreement, at the
Closing, Purchaser will assume and agree to pay, perform and discharge when due
the following obligations of Seller arising in connection with the operation of
the Business, as the same shall exist on the Closing Date (collectively, the
“Assumed Liabilities”), and no others:
     (i) All obligations of Seller under the Assumed Agreements, so long as such
obligations have been incurred in the ordinary course of business consistent
with past practices (but specifically excluding liabilities for breaches thereof
occurring on or prior to the Closing Date, whether occurring as a result of the
transactions contemplated by this Agreement or otherwise).
     (ii) All liabilities of Seller to customers of the Business for warranty,
maintenance and support obligations, but only to the extent that such
liabilities have been incurred in the ordinary course of business and are
reflected as liabilities on the Closing Date Statement.
          (b) Retained Liabilities. The parties hereto expressly acknowledge and
agree that, except for the Assumed Liabilities, Purchaser shall not assume or
incur, and Seller shall remain liable to pay, perform and discharge, all
liabilities and obligations of Seller (collectively, the “Retained
Liabilities”), including, without limitation, liabilities and obligations of
Seller:

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
(A) for Taxes owed by Seller to any Governmental Authority, (B) arising out of
or in any way connected with pending or threatened litigation, resulting from or
in any way connected with the operation of the Business prior to the Closing,
whether or not disclosed to Purchaser (including the matters disclosed in
Section 2.10 of the Disclosure Schedule), (C) for violation by Seller of any
statute, ordinance, regulation, order, judgment or decree, (D) all intercompany
notes or other obligations owed by Seller to Parent, Shareholder or any other
Affiliate of Seller, (E) arising from or relating to any claims by or on behalf
of present or former employees of Seller in respect of severance pay or benefits
or termination pay or benefits and similar obligations relating to such
employees’ employment with the Business through the Closing Date or the
termination of such employees’ employment with Seller, (F) under any Benefit
Plan of Seller; (G) arising from or relating to any Excluded Asset; (H) arising
from or relating to any debt or liabilities incurred by Seller prior to the
Closing Date not included in the Assumed Liabilities; (I) arising from or
relating to any Excluded Employment Agreement (including without limitation the
Retention Bonus Obligations); (J) arising from or relating to any of the
obligations of Parent, Seller or Shareholder to Imperium Master Fund, Ltd.
(“Imperium”) or Wells Fargo Bank, N.A. (“Wells Fargo”) and (K) trade payables.
          1.03 Purchase Price. The total purchase price to be paid by Purchaser
to Seller for the Assets (the “Purchase Price”) shall be the sum of Seven
Million Dollars ($7,000,000), subject to adjustment pursuant to Section 1.04
below. Upon the terms and conditions set forth in this Agreement, Purchaser
shall pay the Purchase Price to Seller as follows:
          (a) At the Closing, Purchaser shall pay to Seller the Purchase Price
minus the Escrow Amount (as defined below) (the “Closing Date Payment”). The
Closing Date Payment shall be delivered by Purchaser to Seller in immediately
available funds by wire transfer on the Closing Date to one or more accounts
designated by Seller in a written notice delivered to Purchaser prior to the
Closing Date. Notwithstanding the foregoing, prior to the Closing, Seller may
direct Purchaser to pay a portion of the Purchase Price to any holder of
Indebtedness of Seller on Seller’s behalf in order to cancel any Liens on the
Assets (other than Permitted Liens).
          (b) At the Closing, Purchaser shall deliver Three Hundred and
Seventy-Five Thousand Dollars ($375,000) (the “Escrow Amount”) by wire transfer
of immediately available funds, to the Escrow Agent, for the purpose of securing
the Seller’s and Parent’s indemnification obligations pursuant to Article VIII
and to be held and released in accordance with the terms of this Agreement and
the Escrow Agreement.
          1.04 Purchase Price Adjustment.
          (a) On or before the Closing Date, Seller and Purchaser shall conduct
an audit of Seller’s Inventory to the extent that it can be observed without
unreasonably disrupting the operation of the Business. Within thirty (30) days
following the Closing Date, Seller shall prepare a written schedule of all items
of Inventory as of the Closing Date that Purchaser was unable to observe as part
of the foregoing audit (the “Inventory Schedule”). The Inventory Schedule shall
indicate the condition of each item of Inventory included thereon.
          (b) Within forty five (45) calendar days following the Closing Date,
Seller shall cause to be prepared and shall deliver to Purchaser, along with the
Inventory Schedule, a

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
statement of Assets and Assumed Liabilities (the “Closing Date Statement”) based
on the balance sheet of Seller as of the Effective Time. The Closing Date
Statement shall include only the Assets and the Assumed Liabilities.
          (c) Except as set forth in the following sentence, the Closing Date
Statement shall be prepared in accordance with United States generally accepted
accounting principles (“GAAP”) and, to the extent not inconsistent therewith,
the past practices of Seller applied on a consistent basis. For purposes of the
Closing Statement: (i) used Inventory that has been fully refurbished shall be
valued based upon the amount that it would sell for between a willing buyer and
a willing seller made at wholesale, neither being under any compulsion to buy or
to sell and both having reasonable knowledge of relevant facts; (ii) used
Inventory that has been partially refurbished but requires additional
refurbishing by Purchaser shall be valued at fifty percent (50%) of the amount
that it would sell for between a willing buyer and a willing seller made at
wholesale, neither being under any compulsion to buy or to sell and both having
reasonable knowledge of relevant facts; (iii) used Inventory that has not been
restored to merchantable condition, and is not capable of being so restored
without undue effort, shall be valued at zero; and (iv) Accounts Receivable aged
over ninety (90) days and not collected on the date that the Closing Date
Statement is actually finalized pursuant to subsection (f) below shall be valued
at zero.
          (d) For purposes of this Agreement, the “Net Assets” means an amount
equal to the difference between the following: (i) the amount of the current
Assets as set forth on the Closing Date Statement; minus (ii) the Adjusted
Assumed Liabilities Amount. For purposes of this Agreement, the “Adjusted
Assumed Liabilities Amount” means an amount equal to the Assumed Liabilities,
reduced by fifty percent (50%) of the amount of liabilities related to deferred
revenue, and increased by the amount of the upfront license fee in the amount of
$7,633 required to be paid by Purchaser to obtain a 12-month license agreement
for 17 seats of Sugar Enterprise On-Site from Sugar CRM, Inc. after Closing.
          (e) Based on the foregoing calculation of Net Assets above, if the
amount of Net Assets is: (i) a positive amount (i.e., greater than zero), then
Purchaser shall pay Seller in cash the amount of the Net Assets, and (ii) a
negative amount (i.e., less than zero), Seller shall pay Purchaser in cash the
amount by which Net Assets are less than zero.
          (f) Purchaser shall have the right to review fully all work papers
relating to the Closing Date Statement in order to confirm that the Closing Date
Statement has been determined as provided herein. Purchaser shall complete its
review within forty five (45) days after such determination has been made
available for review. If Purchaser believes that any adjustment should be made
to the Closing Date Statement in order for Net Assets to be determined in
accordance with the requirements of this Section, Purchaser shall give Seller
written notice of such adjustments. If Seller agrees with the proposed
adjustments, the adjustments shall be made to the Closing Date Statement. If
there are proposed adjustments which are disputed by Seller, then the parties
shall negotiate in good faith to resolve all disputed adjustments. If, after a
period of forty five (45) days following the date on which Purchaser gives
written notice of any proposed adjustments, any such adjustments still remain
disputed, the parties will jointly engage a mutually acceptable independent
accounting firm (the “Independent

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
Accountant”) to resolve any remaining disputed adjustments in accordance with
this Agreement, and the decision of the Independent Accountant shall be final
and binding on the parties hereto and nonappealable. Any payment required
hereunder shall be tendered within three (3) Business Days after the earlier of
the agreement of the parties on the amount thereof or a written notice of any
resolution of such amount has been given by the Independent Accountant to the
parties hereunder. Purchaser has the right, but not the obligation, to use the
Escrow Amount to satisfy the obligation of Seller with respect to the Purchase
Price adjustment, if any. All fees and expenses of the Independent Accountant
incurred in connection with such resolution shall be split equally between the
parties.
          1.05 Third Party Consents. To the extent that any of the Assets are
not assignable without the consent, waiver or approval of another Person, this
Agreement shall not constitute an assignment or an attempted assignment of such
Asset if such assignment or attempted assignment would constitute a breach
thereof. Seller and Purchaser shall, for the account of Purchaser, use their
respective commercially reasonable efforts to obtain such consents, waivers and
approvals as soon as practicable following the Closing Date and Purchaser shall
cooperate with and assist Seller to this end; provided, that Seller shall take
no action to seek such consent, waiver or approval without prior consultation
with or approval by Purchaser. If any such consent, waiver or approval shall not
be obtained despite Seller’s commercially reasonable efforts to procure such
consent, waiver or approval, then Seller shall cooperate with Purchaser in any
reasonable arrangement designed to provide Purchaser with the benefits intended
to be assigned to Purchaser with respect to the underlying Asset, including,
without limitation, enforcement of any and all rights of Seller against the
other party thereto arising out of the breach or cancellation thereof by such
other party or otherwise. If and only if such reasonable arrangement can be
made, and except as otherwise provided herein, Purchaser agrees to accept the
burdens and perform the obligations underlying such Asset. Furthermore, if the
other party’s consent is subsequently obtained, Purchaser shall at such time
agree to assume all liabilities and obligations thereunder, except for Retained
Liabilities. If and to the extent that such arrangement cannot be made,
Purchaser shall have no obligation with respect to any such Asset.
          1.06 Allocation of Purchase Price. After the Closing, the parties
agree to negotiate in good faith and determine the allocation of the Purchase
Price for the Assets. Each party hereto agrees (i) that any such allocation
shall be consistent with the requirements of Section 1060 of the Code and the
regulations thereunder, (ii) to complete jointly and to file separately
Form 8594 with its Federal income tax return consistent with such allocation for
the tax year in which the Closing Date occurs, and (iii) that no party will take
a position on any Tax return, before any Governmental Authority charged with the
collection of any such Tax or in any judicial proceeding, that is in any manner
inconsistent with the terms of any such allocation without the consent of the
other party.
          1.07 Closing; Effective Time.
          (a) The closing of the purchase and sale provided for herein (the
“Closing”) shall take place via facsimile and email simultaneously with the
execution hereof. The date upon which the Closing occurs shall be referred to
herein as the “Closing Date.”

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
          (b) Notwithstanding anything contained herein to the contrary, the
Closing shall be effective at 12:01 a.m. (Atlanta, Georgia time) on May 1, 2008
(the “Effective Time”), with the operation of the Business from and after the
Effective Time being for the account and benefit of, and at the risk and expense
of, Purchaser.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLER, SHAREHOLDER AND PARENT
     Seller, Shareholder and Parent hereby jointly and severally represent and
warrant to Purchaser as follows, subject to the exceptions specifically
disclosed in writing in the Disclosure Schedule, the sections of which
correspond to the Sections of this Agreement (or disclosed in any other section,
subsection or clause of the Disclosure Schedule; provided, that it is reasonably
apparent that such disclosure would be responsive to such other Section,
subsection or clause of this Article II):
          2.01 Organization of Seller. Each of Seller, Shareholder and Parent is
a corporation duly organized, validly existing and in good standing under the
Laws of the jurisdiction of its organization. Seller has full corporate power
and authority to conduct the Business as and to the extent now conducted and to
own, use and lease its assets and properties used in the Business. Seller is
duly qualified, licensed or admitted to do business and is in good standing in
all jurisdictions where the Business is conducted, except where the failure to
be so qualified or licensed would not have a material adverse effect on the
Business.
          2.02 Authority; Execution. Each of Seller, Shareholder and Parent has
full corporate power and authority to execute and deliver this Agreement and the
Operative Agreements to which they are a party, to perform their obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery by each of Seller, Shareholder and
Parent of this Agreement and the Operative Agreements to which they are a party,
and the performance by each of Seller, Shareholder and Parent of their
obligations hereunder and thereunder, have been duly and validly authorized by
all requisite corporate action. This Agreement has been duly and validly
executed and delivered by each of Seller, Shareholder and Parent and
constitutes, and upon the execution and delivery by each of Seller, Shareholder
and Parent of the Operative Agreements to which they are a party, such Operative
Agreements, assuming the due authorization, execution and delivery of this
Agreement and the Operative Agreements by Purchaser, will constitute legal,
valid and binding obligations of Seller, Shareholder and Parent enforceable
against them in accordance with their respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to creditors rights and to general principles of
equity.
          2.03 Capitalization; Ownership of Subsidiaries. Parent owns all of the
issued and outstanding capital stock of Shareholder. Shareholder owns all of the
issued and outstanding shares of capital stock of Seller. The Assets do not
include any shares of capital stock or any other ownership interest in, or
securities of, any corporation, partnership, joint venture or other legal
entity.

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
          2.04 No Conflicts. The execution and delivery by each of Seller,
Shareholder and Parent of this Agreement do not, and the execution and delivery
by each of Seller, Shareholder and Parent of the Operative Agreements to which
they are parties, the performance by each of Seller, Shareholder and Parent of
their respective obligations under this Agreement and such Operative Agreements
and the consummation of the transactions contemplated hereby and thereby will
not:
          (a) conflict with or result in a violation or breach of any of the
terms, conditions or provisions of the articles or certificate of incorporation
or bylaws of Seller, Shareholder or Parent;
          (b) conflict with or result in a material violation or breach of any
term or provision of any Law or Order applicable to Seller, Shareholder, Parent
or any of the Assets; or
          (c) except as disclosed in Section 2.04 of the Disclosure Schedule,
(i) conflict with or result in a material violation or breach of,
(ii) constitute (with or without notice or lapse of time or both) a default
under, (iii) require Seller, Shareholder or Parent to obtain any consent,
approval or action of, make any filing with or give any notice to any Person as
a result or under the terms of, or (iv) result in the creation or imposition of
any Lien upon Seller, Shareholder, Parent or any of the Assets under, any
Contract or License to which Seller, Shareholder or Parent is a party or by
which any of the Assets is bound.
          2.05 Governmental Approvals and Filings. Except as disclosed in
Section 2.05 of the Disclosure Schedule, no consent, approval or action of,
filing with or notice to any Governmental Authority on the part of Seller,
Shareholder or Parent is required in connection with the execution, delivery and
performance of this Agreement or any of the Operative Agreements to which they
are parties or the consummation of the transactions contemplated hereby or
thereby.
          2.06 Financial Information. Section 2.06 of the Disclosure Schedule
sets forth copies of Seller’s unaudited balance sheets and statements of income
as of and for the fiscal years ended December 31, 2007 and December 31, 2006 and
as of and for the three-month period ended March 31, 2008 (collectively, the
“Financial Statements”). The Financial Statements are true and complete in all
material respects and were prepared in accordance with GAAP and, to the extent
not inconsistent therewith, the past practices of Seller, consistently applied
throughout the periods indicated (subject to normal year-end adjustments and the
omission of footnotes and other presentation items). The Financial Statements
were prepared from the Books and Records of Seller and fairly and accurately set
forth the results of operations and financial positions of the Business, as of
the dates and for the periods indicated. The Books and Records provided a fair
and accurate basis for the preparation of the Financial Statements delivered to
Purchaser in accordance with this Section.
          2.07 Absence of Changes. Except for the execution and delivery of this
Agreement and the transactions to take place pursuant hereto on or prior to the
Closing Date, since the Most Recent Balance Sheet Date, there has not been any
material adverse change, or

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
any event or development which, individually or together with other such events,
could reasonably be expected to result in a material adverse change, in the
assets, liabilities, financial condition, or results of operation of the
Business. Without limiting the foregoing, except as disclosed in Section 2.07 of
the Disclosure Schedule, there has not occurred, between the Most Recent Balance
Sheet Date and the date hereof, any of the following:
          (a) any of the following outside the ordinary course of business,
consistent with past practice for the Business: (i) any increase in the salary,
wages or other compensation of any Employee whose annual salary is, or after
giving effect to such change would be, $100,000 or more; (ii) any establishment
or modification of (A) targets, goals, pools or similar provisions in respect of
any fiscal year under any employment-related Contract or other compensation
arrangement with or for Employees, or (B) salary ranges, increase guidelines or
similar provisions in respect of any employment-related Contract or other
compensation arrangement with or for Employees; or (iii) any adoption, entering
into or becoming bound by any Benefit Plan, employment-related Contract or
collective bargaining agreement, or amendment, modification or termination
(partial or complete) of any Benefit Plan, employment-related Contract or
collective bargaining agreement, except to the extent required by applicable
Law;
          (b) except for Indebtedness that will be satisfied on or before the
Closing and set forth on Section 2.04 of the Disclosure Schedule, the incurrence
by Seller of Indebtedness with respect to the conduct of the Business;
          (c) any physical damage, destruction or other casualty loss (whether
or not covered by insurance) affecting any of the plant, real or personal
property or equipment of any Seller used or held for use in the conduct of the
Business in an aggregate amount exceeding $25,000;
          (d) any material change in (i) any pricing, investment, accounting,
financial reporting, inventory, credit, allowance or Tax practice or policy of
the Business or (ii) any method of calculating any bad debt, contingency or
other reserve of the Business for accounting, financial reporting or Tax
purposes;
          (e) any write-off or write-down of or any determination to write-off
or write-down of any of the Assets;
          (f) (i) any acquisition or disposition of any Assets, other than
Inventory in the ordinary course of business consistent with the past practice
of the Business; or (ii) any creation or incurrence of a Lien, other than a
Permitted Lien, on any Assets;
          (g) any entering into, amendment, modification, termination (partial
or complete) or granting of a waiver under or giving any consent with respect to
(i) any Contract which is required (or had it been in effect on the date hereof
would have been required) to be disclosed in the Disclosure Schedule pursuant to
Section 2.17 or (ii) any License;

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
          (h) capital expenditures or commitments for additions to property,
plant or equipment used or held for use in the conduct of the Business
constituting capital assets in an aggregate amount exceeding $25,000;
          (i) any transaction with any officer, director or Affiliate of Seller;
          (j) any disposal of any rights to the use of any Intellectual
Property, or disclosure to any Person of any trade secret, formula, process or
know-how not theretofore a matter of public knowledge without obtaining an
appropriate confidentiality agreement from such person;
          (k) any sale, assignment, transfer or license of any Intellectual
Property, except for nonexclusive licenses granted to customers in the ordinary
course of business;
          (l) any entering into of a Contract to do or engage in any of the
foregoing after the date hereof; or
          (m) any other transaction involving or development affecting the
Business or the Assets outside the ordinary course of business consistent with
past practice.
          2.08 No Undisclosed Liabilities. Except as reflected or reserved
against in the Most Recent Balance Sheet or as disclosed in Section 2.08 of the
Disclosure Schedule, there are no Liabilities against, relating to or affecting
the Business or any of the Assets, other than Liabilities incurred subsequent to
the Most Recent Balance Sheet Date in the ordinary course of business consistent
with past practice which in the aggregate are not material to the assets,
liabilities, financial condition, or results of operation of the Business.
          2.09 Taxes.
          (a) Seller has timely paid all Taxes, and all interest and penalties
due thereon and payable by it for the Pre-Closing Tax Period which will have
been required to be paid on or prior to the Closing Date, the non-payment of
which would result in a Lien on any Asset, would otherwise adversely affect the
Business or would result in Purchaser becoming liable or responsible therefor.
          (b) Seller has established, in accordance with generally accepted
accounting principles applied on a basis consistent with that of preceding
periods, adequate reserves for the payment of, and will timely pay all Tax
liabilities, assessments, interest and penalties which arise from or with
respect to the Assets or the operation of the Business and are incurred in or
attributable to the Pre-Closing Tax Period, the non-payment of which would
result in a Lien on any Asset, would otherwise adversely affect the Business or
would result in Purchaser becoming liable therefor.
          (c) Except as set forth on Section 2.09 of the Disclosure Schedule,
Seller and its Affiliates have filed on a timely basis (or have received a valid
extension to file) with the

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
appropriate Tax Authorities all Tax Returns applicable to the Business or the
Assets, and all such returns are true, correct, and complete in all respects.
          2.10 Legal Proceedings. Except as disclosed in Section 2.10 of the
Disclosure Schedule: (a) there are no Actions or Proceedings pending or, to the
Knowledge of Seller, Shareholder or Parent, threatened against, relating to or
affecting Seller with respect to the Business or any of the Assets; and
(b) there are no Orders outstanding against Seller with respect to the Business
or the Assets.
          2.11 Compliance With Laws and Orders. Except as disclosed in
Section 2.11 of the Disclosure Schedule, Seller is not, nor has it at any time
been, nor has it received any notice that it is or has at any time been, in
material violation of or in default under any Law or Order applicable to the
Business or the Assets.
          2.12 Employee Benefits; ERISA. Seller does not have any liability
under, nor is it subject to any Lien, restriction or other adverse right
relating to, any “employee benefit plan” (as defined in Section 3(3) of ERISA),
including any multiemployer plans (as defined in Section 3(37) of ERISA) or any
other bonus, deferred compensation, severance pay, pension, profit-sharing,
retirement, insurance stock purchase, stock option or other fringe benefit plan,
arrangement or practice maintained, or contributed to, by Seller for the benefit
of any current or former employees, officers or directors (collectively, the
“Benefit Plans”) (i) that would affect in any manner whatsoever Purchaser’s
right, title and interest in, or right to use or enjoy (free and clear of any
Lien, other than Permitted Liens), the Assets, or (ii) that would result in the
assumption by or imposition on Purchaser of any liability other than liabilities
expressly included as Assumed Liabilities.
          2.13 Property.
          (a) Seller does not own any real property which is used in connection
with the Business. Section 2.13(a) of the Disclosure Schedule lists all leases
of real property used in connection with the Business. Except as set forth on
Section 2.13(a) of the Disclosure Schedule, with respect to all such leased real
property, (i) all of such leases are in full force and effect and are valid,
binding and enforceable in accordance with their terms, (ii) no consents are
required by the landlords under the applicable leases to the transactions
contemplated by this Agreement and (iii) no default exists under such leases nor
has any event occurred which, with the giving of notice or the passage of time,
or both, would constitute a default under such leases.
          (b) Seller is in possession of and has good title to, or has valid
leasehold interests in or valid rights under Contract to use, all the Tangible
Personal Property. All the Tangible Personal Property is owned by Seller free
and clear of all Liens, other than Permitted Liens, and is in good working order
and condition, ordinary wear and tear excepted, and its use complies with all
applicable Laws.
          2.14 Intellectual Property
          (a) Section 2.14(a) of the Disclosure Schedule sets forth a list of
all patents, patent applications, copyright registrations (and applications
therefor), and trademark, trade

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
name and domain name registrations (and applications therefor) owned by Seller
and used in the Business. Each of the federal and state registrations relating
to the foregoing Assets is valid and in full force and effect. Section 2.14(a)
of the Disclosure Schedule also sets forth a list of any unregistered
trademarks, trade names, service marks, brand names, logos or other identifiers
used in the Business.
          (b) Section 2.14(b) of the Disclosure Schedule sets forth a list of
all material Intellectual Property used in the Business and for which the Seller
does not own all right, title and interest (collectively, the “Third Party
Technology”), and all license agreements or other contracts pursuant to which
the Seller has the right to use the Third Party Technology (the “Third Party
Licenses”). To the Knowledge of Seller, Shareholder or Parent, Seller has the
lawful right to use (free of any material restriction not expressly set forth in
the Third Party Licenses) all Third Party Technology that is used in the
Business, and no royalties or other compensation is payable for the right to use
such Third Party Technology other than as expressly set forth in the Third Party
Licenses. Seller has not received notice that any party to any such license
intends to cancel, terminate or refuse to renew (if renewable) such license or
to exercise or decline to exercise any option or right thereunder, and Seller
has used the Third Party Technology in accordance with all of the terms of the
Third Party Licenses. Seller is not in material breach of any Third Party
Licenses.
          (c) All the Intellectual Property Assets are owned by Seller free and
clear of all Liens, other than Permitted Liens. Except as set forth on
Section 2.14(c) of the Disclosure Schedule and other than nonexclusive licenses
granted in the ordinary course of business, Seller has not granted to any third
party any rights or permissions to use any of the Intellectual Property Assets.
Seller has not received any notice or claim (whether written, oral or otherwise)
challenging Seller’s ownership or rights in the Intellectual Property Assets or
claiming that any other Person has any legal or beneficial ownership with
respect thereto or challenging the validity or enforceability of the
Intellectual Property Assets. There are no pending or, to the Knowledge of
Seller, Shareholder or Parent, threatened Actions of Proceedings against Seller
or its licensors contesting the validity of, or Seller’s right to use, any of
the Intellectual Property Assets.
          (d) Except as set forth in Section 2.14(d) of the Disclosure Schedule,
Seller has obtained an enforceable written assignment of all right, title and
interest in and to each item of the Intellectual Property Assets owned by Seller
from each Person participating in the discovery, development or creation of such
item. Seller has no obligation to compensate, or to obtain the consent of, any
third party for the use of any item of the Intellectual Property Assets. All
employees, independent contractors, or other Persons who have had access to or
participated in the development in any of the Intellectual Property Assets owned
by Seller have signed appropriate confidentiality and non-disclosure agreements
and, in the case of independent contractors, appropriate work for hire
agreements and assignments, sufficient to protect Seller’s ownership rights in
the Intellectual Property Assets and the unauthorized use or disclosure of same.
          (e) Neither Seller’s operation of the Business prior to Closing nor
the Intellectual Property Assets infringe, violate or interfere with or
constitute a misappropriation of any right, title or interest (including,
without limitation, any patent, copyright, trademark or trade

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
secret right) held by any other Person. Seller has not received any notice or
claim (whether written, oral or otherwise) regarding any infringement,
misappropriation, misuse, abuse or other interference with any third party
intellectual property or proprietary rights (including, without limitation,
infringement of any patent, copyright, trademark or trade secret right of any
third party) by either Seller’s operation of the Business or the Intellectual
Property Assets.
          (f) To the Knowledge of Seller or Parent, no other Person is
infringing or misappropriating the Intellectual Property Assets.
          (g) Parent has prepaid the Microsoft Corporation Great Plains Version
8.0 software license (but not the fee for the annual maintenance thereof) on
behalf of Purchaser for the balance of the current 12-month term.
          2.15 Privacy and Security Commitments. With respect to all privacy and
security commitments for Personally Identifiable Information or protected
payment card information associated with Seller’s customers (including
applicable Laws, agreements, terms and conditions and privacy certification
license agreements applicable to such information) (collectively, the
“Commitments”): (i) Seller is in compliance with the Commitments; (ii) Seller
has not received inquiries from the Federal Trade Commission or any other
Governmental Authority regarding the Commitments; (iii) there are no pending or,
to the Knowledge of Seller, Shareholder or Parent, threatened Actions or
Proceedings regarding the Commitments or compliance with the Commitments;
(iv) the Commitments have not been rejected by any applicable certification
organization which has reviewed the Commitments or to which any of the
Commitments have been submitted; (v) no applicable certification organization
has found the Seller to be out of compliance with the Commitments; (vi) neither
the transactions contemplated hereunder nor the resulting transfers of
Personally Identifiable Information will constitute violations of the
Commitments; (vii) the transactions contemplated hereunder may be effected in
accordance with the Commitments in the manner as agreed by the parties;
(viii) electronic mail distribution lists have been scrubbed prior to the date
hereof to remove email addresses associated with individuals who have opted out
of receiving commercial electronic mail messages; and (ix) there have been no
security breaches with respect to any of its products or related data resulting
in unauthorized access to or acquisition of such information.
          2.16 Accounts Receivable. All of the Accounts Receivable (a) represent
arm’s length sales actually made in the ordinary course of business, (b) are
collectible in accordance with their respective terms within six months
following the Closing Date, and (c) are not subject to counterclaim or set-off
and are not in dispute (except, in the case of (b) and (c), for the amount of
any applicable existing reserves for uncollectibility, counterclaims and
set-offs in amounts that are not individually or in the aggregate material).
          2.17 Contracts.
          (a) Section 2.17(a) of the Disclosure Schedule (with paragraph
references corresponding to those set forth below) contains a true and complete
list of each of the following Contracts or other arrangements related to the
Business (true and complete copies or, if none, reasonably complete and accurate
written descriptions of which, together with all amendments and supplements
thereto and all waivers of any terms thereof, have been delivered to Purchaser

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
prior to the execution of this Agreement) to which Seller is a party and by
which any of the Assets is bound:
     (i) (A) all Contracts (excluding Benefit Plans) providing for a commitment
of employment or consultation services for a specified or unspecified term to,
or otherwise relating to employment or the termination of employment of, any
Employee, the name, position and rate of compensation of each Employee party to
such a Contract and the expiration date of each such Contract; and (B) any
written or unwritten representations, commitments, promises, communications or
courses of conduct (excluding Benefit Plans and any such Contracts referred to
in clause (A)) involving an obligation of Seller to make payments in any year,
other than with respect to salary in the ordinary course of business, to any
Employee;
     (ii) all Contracts with any Person containing any provision or covenant
prohibiting or limiting the ability of Seller to engage in any business activity
or compete with any Person in connection with the Business or prohibiting or
limiting the ability of any Person to compete with Seller in connection with the
Business;
     (iii) all partnership, joint venture or other similar Contracts with any
Person in connection with the Business;
     (iv) all Contracts with clients or customers of the Business that involve
the payment or potential payment, pursuant to the terms of any such Contract, to
Seller of $50,000 or more annually;
     (v) all Licenses used or held for use in the Business;
     (vi) all Contracts with licensors, licensees, sales agencies or franchises
with whom Seller deals in connection with the Business;
     (vii) all Contracts to which Seller is a party or by which Seller is bound
that relate to the Intellectual Property Assets;
     (viii) all Contracts between or among Seller, on the one hand, and any
officer, director or Affiliate of Seller, on the other hand;
     (ix) all collective bargaining or similar labor Contracts;
     (x) all Contracts relating to Indebtedness of Seller;
     (xi) all Contracts relating to (A) the future disposition or acquisition of
any assets and (B) any merger or other business combination relating to the
Business;
     (xii) all other Contracts with respect to the Business that (A) involve the
payment or potential payment, pursuant to the terms of any such Contract, by or
to Seller of more than $25,000 annually, and (B) cannot be terminated within
thirty (30) days after giving notice of termination without resulting in any
material cost or penalty to Seller.

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
          (b) Each Contract required to be disclosed in Section 2.17(a) of the
Disclosure Schedule is in full force and effect and constitutes a legal, valid
and binding agreement, enforceable in accordance with its terms, of each party
thereto; and neither Seller nor, to the Knowledge of Seller, Shareholder or
Parent, any other party to such Contract is, or has received notice that it is,
in violation or breach of or default under any such Contract (or with notice or
lapse of time or both, would be in violation or breach of or default under any
such Contract) in any respect.
          (c) Except for the obligation to reimburse a customer of Seller for
the prepayment of services under an oral Contract with such customer, Seller is
not bound by any oral Contracts with respect to the Business that cannot be
terminated within thirty (30) days after giving notice of termination without
resulting in any cost or penalty to Seller.
          (d) The Contracts listed as Items 6 and 7 in Section 2.17(a)(iv) of
the Disclosure Schedule: (i) contain only commercially reasonable terms that are
generally consistent with other written customer agreements of Seller; (ii) do
not contain any economic provisions that are reasonably likely to result in
Purchaser generating a loss in connection with the performance thereof following
the Closing Date; and (iii) do not contain any exclusivity provisions or any
covenants prohibiting or limiting the ability of Seller or its Affiliates to
engage in any business activity or compete with any Person in connection with
the Business.
          2.18 Affiliate Transactions. Except as disclosed in Section 2.18 of
the Disclosure Schedule, no officer, director or Affiliate of Seller (a) has any
ownership interest, directly or indirectly, in any competitor, supplier or
customer of Seller, (b) has any outstanding loan to or from Seller, or (c) is a
party to or has any interest in any Contract with Seller.
          2.19 Employees; Labor Relations.
          (a) Section 2.19(a) of the Disclosure Schedule contains a list of the
name of each Employee at the date hereof, together with such Employee’s position
or function, annual base salary or wages and any incentive or bonus arrangement
with respect to such Employee in effect on such date. Except as set forth on
Section 2.19(a) of the Disclosure Schedule each Employee has executed a
nondisclosure agreement in the form provided to Purchaser. To the Knowledge of
Seller, Shareholder or Parent, no Employee is in violation of any agreement
relating to the relationship of such Employee with Seller.
          (b) Except as disclosed in Section 2.19(b) of the Disclosure Schedule,
(i) no Employee is presently a member of a collective bargaining unit and, to
the Knowledge of Seller, Shareholder or Parent, there are no threatened or
contemplated attempts to organize for collective bargaining purposes any of the
Employees, and (ii) no unfair labor practice complaint or sex, age, race or
other discrimination claim has been brought against Seller with respect to the
conduct of the Business before the National Labor Relations Board, the Equal
Employment Opportunity Commission or any other Governmental or Regulatory
Authority. Seller is in material compliance with all applicable Laws relating to
the employment of labor, including, without limitation those relating to wages,
hours and collective bargaining with respect to the Employees.

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
          2.20 Orders; Commitments; Warranties and Returns. Section 2.20 of the
Disclosure Schedule sets forth Seller’s warranties currently made with respect
to the Business, and current policies with respect to returns of products.
Except as set forth in Section 2.20 of the Disclosure Schedule, there are no
pending or, to the Knowledge of Seller, Shareholder or Parent, threatened claims
against it for warranty costs exceeding the reserve for such costs set forth on
the Most Recent Balance Sheet. As used above, the term “warranty cost” shall
mean costs and expenses associated with correcting, returning or replacing
defective or allegedly defective products or services, whether such costs and
expenses arise out of claims sounding in warranty, contract, tort or otherwise.
          2.21 Inventory. The Inventory Schedule to be delivered pursuant to
Section 1.04 above will accurately reflect all items of Inventory as of the
Closing Date that Purchaser was unable to observe as part of its audit, as well
as the condition of each item of Inventory included thereon. All Inventory
consists of a quality and quantity usable and salable in the ordinary course of
business consistent with past practice, subject to normal and customary
allowances in the industry for damage and outdated items and reasonable wear and
tear. None of the items included in the Inventory are held by Seller on
consignment from other Persons.
          2.22 Substantial Customers. Section 2.22 of the Disclosure Schedule
lists the ten (10) largest customers of the Business, on the basis of aggregate
revenues of customers and their Affiliates and franchisees for the most
recently-completed fiscal year. Except as disclosed in Section 2.22 of the
Disclosure Schedule, no such customer has ceased or materially reduced its
purchases from the Business since the Most Recent Balance Sheet Date, or to the
Knowledge of Seller, Shareholder or Parent, has threatened to cease or
materially reduce its purchases after the date hereof.
          2.23 Title to and Sufficiency of Assets. Except as set forth on
Section 2.23 of the Disclosure Schedule, Seller has good and marketable title to
the Assets free and clear of all Liens other than Permitted Liens. The sale of
the Assets by Seller to Purchaser pursuant to this Agreement will effectively
convey to Purchaser the entire Business and all of the tangible and intangible
assets and property used by Seller (whether owned, leased or held under license
by Seller, by any of Seller’s Affiliates or by others) in connection with the
conduct of the Business as conducted by Seller as of the date of this Agreement
(except for the Excluded Assets).
          2.24 Brokers. Except as disclosed in Section 2.24 of the Disclosure
Schedule, all negotiations relative to this Agreement and the transactions
contemplated hereby have been carried out by Seller directly with Purchaser
without the intervention of any Person on behalf of Seller in a manner as to
give rise to any valid claim by any Person against Purchaser for a finder’s fee,
brokerage commission or similar payment.
          2.25 No Other Representations or Warranties. Except for the
representations and warranties contained in this Article II, Purchaser
acknowledges that none of Seller, Parent, Shareholder nor any other Person on
behalf of Seller, Shareholder or Parent makes any other express or implied
representation or warranty with respect to the Business, the Assets or the
Assumed Liabilities, or with respect to any other information provided to
Purchaser or any other Person on behalf of Purchaser, and Seller, Shareholder
and Parent hereby disclaim any other

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
representations or warranties made by Seller or any other Person on behalf of
Seller, Shareholder or Parent with respect to the execution and delivery of this
Agreement or the transactions contemplated hereby. None of Seller, Shareholder,
Parent nor any other Person will have or be subject to any liability or
indemnification obligation to Purchaser or any other Person resulting from the
distribution to, or use by, Purchaser or any other Person on behalf of Purchaser
of any information provided to Purchaser or any such Person by Seller,
Shareholder, Parent or by any Person on behalf of Seller, Shareholder or Parent,
including any information, documents, projections, forecasts, business plans or
other material made available in Purchaser’s diligence investigation, any
confidential information memoranda or any management presentations in
expectation of the transactions contemplated by this Agreement, unless such
information is expressly set forth in a representation or warranty contained in
Article II of this Agreement.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PURCHASER
     Purchaser hereby represents and warrants to Seller, Shareholder and Parent
as follows:
          3.01 Organization. Purchaser is a corporation duly organized and
validly existing under the Laws of the jurisdiction of its organization.
          3.02 Authority. The execution and delivery by Purchaser of this
Agreement and the Operative Agreements to which it is a party, and the
performance by Purchaser of its obligations hereunder and thereunder, have been
duly and validly authorized by the Board of Directors of Purchaser, no other
corporate action on the part of Purchaser being necessary. This Agreement has
been duly and validly executed and delivered by Purchaser and, assuming the due
authorization, execution and delivery of this Agreement and the Operative
Agreements by Seller, Shareholder and Parent, constitutes, and upon the
execution and delivery by Purchaser of the Operative Agreements to which it is a
party, such Operative Agreements will constitute, legal, valid and binding
obligations of Purchaser enforceable against Purchaser in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
creditors rights and to general principles of equity.
          3.03 No Conflicts. The execution and delivery by Purchaser of this
Agreement do not, and the execution and delivery by Purchaser of the Operative
Agreements to which it is a party, the performance by Purchaser of its
obligations under this Agreement and such Operative Agreements and the
consummation of the transactions contemplated hereby and thereby will not:
(a) conflict with or result in a violation or breach of any of the terms,
conditions or provisions of the organizational documents of Purchaser; or
(b) conflict with or result in a violation or breach of any term or provision of
any Law or Order applicable to Purchaser.
          3.04 Governmental Approvals and Filings. No consent, approval or
action of, filing with or notice to any Governmental Authority on the part of
Purchaser is required in connection with the execution, delivery and performance
of this Agreement or the Operative Agreements to which it is a party or the
consummation of the transactions contemplated hereby or thereby.

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
          3.05 Legal Proceedings. There are no Actions or Proceedings pending
or, to the Knowledge of Purchaser, threatened against, relating to or affecting
Purchaser or any of its assets and properties which could reasonably be expected
to result in the issuance of an Order restraining, enjoining or otherwise
prohibiting or making illegal the consummation of any of the transactions
contemplated by this Agreement or any of the Operative Agreements.
          3.06 Brokers. All negotiations relative to this Agreement and the
transaction contemplated hereby have been carried out by Purchaser directly with
Seller, Shareholder and Parent without the intervention of any Person on behalf
of Purchaser in a manner as to give rise to any valid claim by any Person
against Seller, Shareholder or Parent for a finder’s fee, brokerage commission
or similar payment.
          3.07 Financial Capacity. Purchaser has as of the date of this
Agreement and on the Closing Date will have sufficient immediately available
funds to pay the Purchase Price and any other obligations of Purchaser arising
under, or in connection with, this Agreement and any transactions contemplated
hereby.
          3.08 No Other Information. Purchaser acknowledges and agrees that
Seller, Shareholder and Parent make no representation or warranty as to any
matter whatsoever, except as expressly set forth in Article II. The
representations and warranties set forth in Article II are made solely by
Seller, Shareholder and Parent, and no other Person shall have any
responsibility or liability related thereto.
          3.09 Access to Information; Disclaimer. Purchaser acknowledges and
agrees that it (a) has had an opportunity to discuss the Business with the
management of Seller, Shareholder and Parent, (b) has had reasonable access to
(i) the books and records of the Business, and (ii) diligence materials provided
by Seller, Shareholder and Parent or their representatives for purposes of the
transactions contemplated by this Agreement, (c) has been afforded the
opportunity to ask questions of and receive answers from the management of
Seller, Shareholder and Parent, (d) has conducted its own independent
investigation of Seller, Shareholder, Parent and their respective businesses,
the Business, the Assets, the Assumed Liabilities and the transactions
contemplated hereby, and Purchaser has not relied on any representation,
warranty or other statement by any Person on behalf of Seller, Shareholder or
Parent, other than the representations and warranties of Seller, Shareholder and
Parent expressly contained in Article II, and (e) any and all representations
and warranties made by or on behalf of Seller, Shareholder, Parent or any other
Person, other than the representations and warranties of Seller, Shareholder and
Parent expressly contained in Article II, are specifically disclaimed. It is
agreed and acknowledged that nothing in this Article III shall in any way
diminish or affect the validity of Seller’s, Shareholder’s and Parent’s
representations and warranties set forth in Article II of this Agreement.

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
ARTICLE IV
POST-CLOSING COVENANTS AND AGREEMENTS
          4.01 Further Assurances; Post-Closing Cooperation. At any time or from
time to time after the Closing, at Purchaser’s request, without further
consideration, Seller, Shareholder and Parent shall execute and deliver to
Purchaser such other instruments of sale, transfer, conveyance, assignment and
confirmation, provide such materials and information and take such other actions
as Purchaser may reasonably deem necessary or desirable in order more
effectively to transfer, convey and assign to Purchaser, and to confirm
Purchaser’s title to, all of the Business and the Assets, and, to the fullest
extent permitted by Law, to put Purchaser in actual possession and operating
control of the Assets and to assist Purchaser in exercising all rights with
respect thereto, and otherwise to cause Seller, Shareholder and Parent to
fulfill their respective obligations under this Agreement and the Operative
Agreements.
          4.02 Public Announcements. No party hereto will issue any press
release or make any other public announcement relating to the transactions
consummated pursuant to this Agreement without the prior consent of the other
parties hereto, except that a party may make any disclosure required to be made
under applicable law or stock exchange or NASDAQ rule if such party determines
in good faith that it is necessary to do so and, if practicable, gives prior
notice to the other parties.
          4.03 Tax Cooperation. The parties agree to furnish or cause to be
furnished to each other, upon request, as promptly as practicable, such
information and assistance relating to the Business and the Assets (including,
without limitation, access to Books and Records) as is reasonably necessary for
the preparation and filing of all Tax returns, the making of any election
relating to Taxes, the preparation for any audit by any Governmental Authority,
and the prosecution or defense of any claim, suit or proceeding relating to any
Tax. The parties shall cooperate with each other in the conduct of any audit or
other proceeding relating to Taxes involving the Assets or the Business.
          4.04 Transfer Taxes. All excise, sales, use, value added,
registration, stamp, recording, documentary, conveyancing, franchise, transfer
and similar Taxes, levies, charges and fees (collectively, “Transfer Taxes”)
incurred in connection with the transactions contemplated by this Agreement
shall be borne equally by Purchaser on the one hand and Seller, Shareholder and
Parent on the other hand. The parties shall cooperate in providing each other
with any appropriate resale exemption certifications and other similar
documentation.
          4.05 Employee and Employee Benefit Matters.
          (a) Purchaser shall have no obligation to offer employment to, or
employ, any Employees and, except as expressly set forth in this subsection
(a) below, Purchaser shall have no liability in respect of any such Employees
for salary, compensation, severance, stock options or stock option plans,
health, welfare, retirement or other benefits arising out of employment with
Seller. Purchaser shall have the right, in its sole discretion, to offer
employment to any Employee. Parent, Shareholder and Seller shall jointly and
severally indemnify and hold Purchaser harmless against any and all damages,
losses and liabilities (including costs and attorneys’ fees incurred) arising
from any Actions or Proceedings commenced by or on behalf of any Seller’s
Employees and based upon Purchaser’s decision to not offer employment to, or
employ, any of Seller’s Employees (including but not limited to Mark LeMay,
Patsy Taylor, John Bergin, Floyd (Larry) Martori and Geoff Hayden).
Notwithstanding the foregoing,

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
Purchaser agrees to reimburse Parent and Seller for $35,134.00 of out-of-pocket
severance costs paid to Geoff Hayden in connection with the termination of his
employment; provided, that, the total amount of severance paid to Geoff Hayden
by Parent and Seller shall be no less than $40,000.00 in the aggregate.
          (b) Except as provided in the Services Agreement, Seller shall advise
all Employees that their employment with Seller shall terminate effective as of
the close of business on the Closing Date. Any Employees that accept offers of
employment from Purchaser (“New Purchaser Employees”) shall be hired by
Purchaser effective May 3, 2008. Except to the extent addressed in the Closing
Date Statement, Purchaser shall reimburse Parent for the out-of-pocket costs
associated with Parent employing any New Purchaser Employees during the period
beginning as of the Effective Time and ending on the close of business on the
Closing Date.
          (c) For a period beginning on the Closing Date and ending on May 31,
2008 (the “Benefit Coverage Period”), Parent, Shareholder and Seller shall
arrange for Employees of Seller (regardless of whether employed by Purchaser) to
continue to be covered by and receive benefits under the medical, dental,
vision, life, and disability insurance programs covering such employees
immediately before the Closing Date. Purchaser shall reimburse Parent for the
out-of-pocket costs associated with providing such coverage solely for New
Purchaser Employees. Except to the extent that an Employee is participating in a
Seller benefit plan during the Benefit Coverage Period in accordance with the
preceding sentence, Employees of Seller that are hired by Purchaser shall be
eligible to participate in Purchaser’s Benefit Plans.
          (d) Except for Employees hired by Purchaser following the Closing
Date, Seller shall be responsible for providing COBRA continuation coverage to
all Employees of Seller, including their spouses and dependents, who lose
coverage under any group health plan maintained, administered or sponsored by
the Seller, as a result of the transactions contemplated herein.
          (e) Seller shall be responsible for providing any notice of layoff or
plant closings required, and any severance pay or other liabilities or
obligations to Employees under the Worker Adjustment and Retraining Notification
Act of 1988 (“WARN”), any successor federal law, and any applicable foreign,
state or local plant closing notification statute. Parent, Shareholder and
Seller shall jointly and severally indemnify and hold Purchaser harmless against
any and all damages, losses and liabilities associated with or related to
Seller’s failure to comply with WARN and such other laws.
          (f) Seller agrees to provide Purchaser with the personnel records (but
specifically excluding medical information, results of background investigations
and other information which Seller is prohibited by Law from providing to
Purchaser (collectively, “Excluded Information”)) of any Employee hired by
Purchaser, but only after Purchaser hires that Employee. If any Excluded
Information is inadvertently disclosed by Seller to Purchaser, Purchaser agrees
not to utilize the information in making any personnel decisions and to promptly
return the information upon Purchaser’s discovery of the information or upon
Seller’s request for its return. Purchaser agrees to indemnify Parent,
Shareholder and Seller against any and all liability, cost, damage and expense,
including without limitation, costs and attorney fees,

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
relating to or resulting from Seller’s provision of these personnel records to
Purchaser or Purchaser’s use or disclosure of information contained in the
personnel records.
          4.06 Covenants Against Competition.
          (a) In order to induce Purchaser to enter into this Agreement and
consummate the transactions contemplated hereby, Seller, Shareholder and Parent
jointly and severally covenant and agree that they will not, nor will their
respective Affiliates controlled by Seller, Shareholder or Parent, without the
prior written consent of Purchaser, for their own account or jointly with
another, directly or indirectly, for or on behalf of any Person, as principal,
agent, shareholder, participant, partner, promoter, director, officer, manager,
employee, consultant, sales representative or otherwise, except for the benefit
of the Purchaser or its Affiliates:
     (i) for a period of five (5) years from the date of the Closing, engage or
invest in, or own, control, manage or participate in the ownership, control or
management of, or render services or advice to, any business engaged in the
Business in the Restricted Territory; provided, that, nothing contained in this
subsection (i) shall be deemed to prohibit Shareholder, Parent or their
Affiliates from continuing to engage in a business engaged exclusively in one or
more of the following activities: (A) pay-per-click marketing, (B) search engine
submission and optimization, (C) professional website development and
implementation services, (D) credit card transaction and merchant processing
hardware, software and related services, whether delivered in a “Software as a
Service” platform or otherwise or (E) marketing and selling systems (consisting
of hardware and/or software) used for inventory management, labor management or
enterprise reporting, but only to the extent that such systems are not bundled
with or otherwise sold in conjunction with point-of-sale systems (collectively,
the “Parent Retained Businesses”);
     (ii) for a period of five (5) years from the date of the Closing, solicit,
or assist in the solicitation of, any Person having an office or place of
business within the Restricted Territory and to whom Seller sold or provided any
products or services related to the Business on, or during the two (2) year
period prior to, the date of the Closing, for the purpose of obtaining the
patronage of such Person for the purchase of any products or services
competitive to the Business, except to the extent Shareholder, Parent or any of
their Affiliates is soliciting or assisting in the solicitation of such a Person
for the purpose of obtaining the patronage of such Person for any of the Parent
Retained Businesses;
     (iii) for a period of five (5) years from the date of the Closing,
(A) solicit, or assist in the solicitation of, for the purpose of offering
employment to or hiring, or (B) actually hire, any Person employed by Purchaser
(as an employee, independent contractor or otherwise) that was formerly an
Employee of the Business; provided that Seller shall not be prevented from
making any general solicitation of employment (that is not specifically targeted
at Purchaser or its employees), or from hiring any Person who responds to such a
general solicitation; or
     (iv) use, disclose or reveal to any Person, any Confidential Information
(as defined below) of the Purchaser; provided, however, that the obligations of
this clause

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
(iv) shall terminate with respect to any business information that does not
constitute a trade secret under applicable Law upon the expiration of five
(5) years after the date of the Closing.
          (b) Notwithstanding anything contained in this Agreement to the
contrary, Seller, Shareholder and Parent acknowledge and agree that Purchaser’s
remedy at law for a breach or threatened breach of any of the provisions of this
Section would be inadequate and, in recognition of that fact, in the event of a
breach or threatened breach by Seller, Shareholder or Parent of the provisions
of this Section, it is agreed that, in addition to its remedies at law,
Purchaser shall be entitled to equitable relief in the form of specific
performance, temporary restraining order, temporary, preliminary, or permanent
injunction, or any other equitable remedy which may then be available. Seller,
Shareholder and Parent agree not to oppose Purchaser’s request for any of the
above relief on the grounds that Purchaser has not been irreparably injured or
that Purchaser has an adequate remedy at law or that such equitable relief is
inappropriate. Nothing set forth in this Section shall be construed as
prohibiting Purchaser from pursuing any other rights and remedies available to
it for such breach or threatened breach.
          4.07 Termination of Radiant Agreements.
          (a) Purchaser and Seller agree that effective upon Closing, the
Radiant Reseller Agreement dated August 16, 2005 (“Radiant Reseller Agreement”)
between Radiant Hospitality Systems, Ltd., a wholly owned subsidiary of
Purchaser, and Seller shall be terminated. All provisions of such Radiant
Reseller Agreement intended to survive the termination of the Radiant Reseller
Agreement shall continue in full force and effect, as contemplated by
Section 19.8 of the Radiant Reseller Agreement. Purchaser agrees to cause
Radiant Hospitality Systems, Inc. to take all steps necessary to effect the
cancellation of the Radiant Reseller Agreement.
          (b) Purchaser and Seller agree that effective upon Closing, the
Contractor Agreement dated July 20, 2005 between the Purchaser and Seller (the
“Radiant Contractor Agreement”) shall be terminated. All provisions of such
Radiant Contractor Agreement intended to survive the termination of the Radiant
Contractor Agreement shall continue in full force and effect, as contemplated by
Section 10.2 of the Radiant Contractor Agreement.
          4.08 Certain Microsoft Software Licenses. Parent has prepaid the
following Microsoft Corporation software licenses on behalf of Purchaser for a
period of 18 months after Closing: 175 licenses for Office Pro, Windows
Business/Pro, and Server Core CAL (collectively, the “Prepaid Microsoft
Licenses”). Parent agrees that it will take all actions reasonably required from
and after Closing to cause Microsoft to register the Prepaid Microsoft Licenses
in the name of Purchaser. Except in connection with the Prepaid Microsoft
Licenses and the Assumed IT Contracts, Parent and Seller are not assigning, and
Purchaser is not assuming, any rights, duties or obligations of Parent or Seller
for software programs licensed from Microsoft Corporation.
          4.09 Seller Guaranties. The Purchaser will use commercially reasonable
efforts to obtain the release of Mark LeMay’s personal guarantee of any
applicable Assumed Agreement.

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
          4.10 Use of Name. Within ten (10) Business Days after Closing, Seller
shall file an amendment with the Secretary of State of Nevada to its Certificate
of Incorporation to change its name to a name that does not include “Jadeon”.
From and after the Closing, neither Parent, Shareholder nor Seller shall use,
directly or indirectly, the name “Jadeon” or any confusingly similar name.
          4.11 Tax Lien. Within 30 days following the Closing Date, Parent will
deliver to Purchaser evidence of termination of an outstanding tax lien in favor
of Orange County, California filed October 9, 2007 in the amount of $990.87.
ARTICLE V
CLOSING DELIVERIES OF SELLER AND PARENT
     On or prior to the Closing Date, Seller, Shareholder and Parent shall
deliver the following items (or cause such items to be delivered) to Purchaser:
          5.01 Assignment Instruments. (i) A Bill of Sale in form and substance
reasonably acceptable to Purchaser (the “Bill of Sale”), duly executed by
Seller; and (ii) such other good and sufficient instruments of conveyance,
assignment and transfer, in form and substance reasonably acceptable to
Purchaser, as shall be effective to vest in Purchaser good title to the Assets
(free and clear of all Liens, other than Permitted Liens) (collectively, the
“Assignment Instruments”);
          5.02 Third Party Consents. All third party consents set forth on
Schedule 5.02 attached hereto;
          5.03 Opinion of Counsel. The opinion of Parr Waddoups Brown Gee &
Loveless, Utah counsel to Seller and Parent, dated as of the Closing Date;
          5.04 Certain Agreements. Signed (a) Lockup and Voting Agreements from
holders of no less than 50.01% of the outstanding shares of Parent’s capital
stock; (b) Employment Agreements from each of Stephen Ferrante and Ralph Rudzik;
and (c) Confidentiality, Non-Competition and Non-Solicitation Agreement from
Mark LeMay and John Wall.
          5.05 Services Agreement. A signed Services Agreement from Parent.
          5.06 Escrow Agreement. A signed Escrow Agreement from Seller.
          5.07 Resolutions. Copies of signed corporate resolutions of the Board
of Directors and sole shareholder of Seller authorizing the execution and
delivery of this Agreement and the consummation of the transactions contemplated
by this Agreement.
          5.08 Payment of Indebtedness. A pay-off letter from Imperium with
regard to the outstanding Indebtedness of Parent and Seller.

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
ARTICLE VI
CLOSING DELIVERIES OF PURCHASER
     On or prior to the Closing Date, Purchaser shall deliver the following
items (or cause such items to be delivered) to Seller, Shareholder and Parent:
          6.01 Closing Date Payment. Purchaser shall deliver the Closing Date
Payment to Seller in accordance with Section 1.03(a) above.
          6.02 Assumption Agreement. Purchaser will assume from Seller the due
and punctual payment, performance and discharge of the Assumed Liabilities by
delivery of an Assumption Agreement in form and substance reasonably acceptable
to Seller (the “Assumption Agreement”).
          6.03 Resolutions. Copies of signed corporate resolutions of the Board
of Directors of Purchaser authorizing the execution and delivery of this
Agreement and the consummation of the transactions contemplated by this
Agreement.
ARTICLE VII
SURVIVAL OF REPRESENTATIONS, WARRANTIES,
COVENANTS AND AGREEMENTS
     Notwithstanding any right of Purchaser (whether or not exercised) to
investigate the Business or any right of any party (whether or not exercised) to
investigate the accuracy of the representations and warranties of the other
party contained in this Agreement, Purchaser has the right to rely upon the
representations and warranties of Seller, Shareholder and Parent contained in
this Agreement. The representations and warranties of the parties contained in
Article II and Article III of this Agreement will survive the Closing until the
date which is eighteen (18) months after the Closing Date, except that (a) the
representations and warranties contained in Sections 2.09 (Taxes), 2.12
(Employee Benefits; ERISA), 2.14 (Intellectual Property) and 2.15 (Privacy and
Security Commitments) shall survive until the later of the date which is
eighteen (18) months after the Closing Date and the expiration of the applicable
statutes of limitations, and (b) the representations and warranties contained in
Section 2.23 (Title to and Sufficiency of Assets) shall survive indefinitely.
Notwithstanding the foregoing, any representation or warranty that would
otherwise terminate will continue to survive if a Claim Notice or Indemnity
Notice (as applicable) shall have been timely given under Article VIII on or
prior to such termination date, until the related claim for indemnification has
been satisfied or otherwise resolved as provided in Article VIII. The covenants
and agreements of the parties contained in or made pursuant to this Agreement
shall survive the Closing to the extent such covenant or agreement is to be
performed or complied with at or following the Closing and continue in full
force and effect forever.

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
ARTICLE VIII
INDEMNIFICATION
          8.01 Indemnification.
          (a) Subject to the other Sections of this Article VIII, Seller,
Shareholder and Parent shall jointly and severally indemnify the Purchaser
Indemnified Parties in respect of, and hold each of them harmless from and
against, any and all Losses suffered, incurred or sustained by any of them or to
which any of them becomes subject, resulting from, arising out of or relating to
(i) any misrepresentation or breach of warranty on the part of Seller,
Shareholder or Parent contained in Article II of this Agreement (calculated
without regard to any materiality qualifications contained in any such
representations and warranties); (ii) any non-fulfillment of or failure to
perform any covenant or agreement on the part of Seller, Shareholder or Parent
contained in this Agreement; (iii) any Loss suffered by Purchaser from the
operation of the business prior to the Closing Date (other than Losses relating
to Assumed Liabilities); (iv) any failure of Seller to transfer the Assets to
Purchaser free and clear of all Liens (other than Permitted Liens); (v) any
actual or alleged failure of Seller to comply with Section 16-10a-1202 of the
Utah Revised Business Corporation Act; or (vi) the actual or threatened failure
to receive the landlord’s consent to assignment under that certain Commercial
Lease by and between the Kelly L. Sapp Trust, as landlord, and Seller for the
office located at 17841 Mitchell North, Irvine, California.
          (b) Subject to the other Sections of this Article VIII, Purchaser
shall indemnify the Seller Indemnified Parties in respect of, and hold each of
them harmless from and against, any and all Losses suffered, incurred or
sustained by any of them or to which any of them becomes subject, resulting
from, arising out of or relating to (i) any misrepresentation or breach of
warranty on the part of Purchaser contained in Article III of this Agreement
(calculated without regard to any materiality qualifications contained in any
such representations and warranties); (ii) any non-fulfillment of or failure to
perform any covenant or agreement on the part of Purchaser contained in this
Agreement; or (iii) any Loss suffered by Seller, Shareholder or Parent from the
operation of the Business after the Closing Date (other than Losses relating to
Retained Liabilities).
          8.02 Method of Asserting Claims. All claims for indemnification by any
Indemnified Party under Section 8.01 will be asserted and resolved as follows:
          (a) In the event any claim or demand in respect of which an
Indemnified Party might seek indemnity under Section 8.01 is asserted against or
sought to be collected from such Indemnified Party by a Person other than a
Purchaser Indemnified Party or Seller Indemnified Party (a “Third Party Claim”),
the Indemnified Party shall deliver a Claim Notice with reasonable promptness to
the Indemnifying Party. If the Indemnified Party fails to provide the Claim
Notice with reasonable promptness after the Indemnified Party receives notice of
such Third Party Claim, the Indemnifying Party will not be obligated to
indemnify the Indemnified Party with respect to such Third Party Claim, but only
to the extent that the Indemnifying Party’s ability to defend has been
irreparably prejudiced by such failure of the Indemnified Party. The
Indemnifying Party will notify the Indemnified Party as soon as practicable
within the Dispute Period whether the Indemnifying Party disputes its liability
to the Indemnified Party under Section 8.02 and whether the Indemnifying Party
desires, at its sole cost and expense, to defend the Indemnified Party against
such Third Party Claim.
     (i) If the Indemnifying Party notifies the Indemnified Party within the
Dispute Period that the Indemnifying Party desires to defend the Indemnified
Party with

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
respect to the Third Party Claim pursuant to this Section 8.02(a), then the
Indemnifying Party will have the right to defend, with counsel reasonably
satisfactory to the Indemnified Party, at the sole cost and expense of the
Indemnifying Party, such Third Party Claim by all appropriate proceedings, which
proceedings will be reasonably, vigorously and diligently prosecuted by the
Indemnifying Party to a final conclusion or will be settled at the discretion of
the Indemnifying Party (but only with the consent of the Indemnified Party in
the case of any settlement that provides for any relief other than the payment
of monetary damages or that provides for the payment of monetary damages as to
which the Indemnified Party will not be indemnified in full). The Indemnifying
Party will have full control of such defense and proceedings, including any
compromise or settlement thereof; provided, however, that the Indemnified Party
may, at the sole cost and expense of the Indemnified Party, at any time
subsequent to the delivery of a Claim Notice to the Indemnified Party and prior
to the Indemnifying Party’s delivery of the notice referred to in the first
sentence of this Section 8.02(a)(i), file any motion, answer or other pleadings
or take any other action that the Indemnified Party reasonably believes to be
necessary or appropriate to protect its interests; and provided further, that if
requested by the Indemnifying Party, the Indemnified Party will, at the sole
cost and expense of the Indemnifying Party, provide reasonable cooperation to
the Indemnifying Party in contesting any Third Party Claim that the Indemnifying
Party elects to contest; and provided, further, that the Indemnified Party may
choose separate counsel at the sole cost and expense of the Indemnified Party in
the event that a conflict of interest arises between the Indemnified Party and
the Indemnifying Party. The Indemnified Party may participate in, but not
control, any defense or settlement of any Third Party Claim controlled by the
Indemnifying Party pursuant to this Section 8.02(a)(i), and except as provided
in the preceding sentence, the Indemnified Party will bear its own costs and
expenses with respect to such participation. Notwithstanding the foregoing, the
Indemnified Party may take over the control of the defense or settlement of a
Third Party Claim at any time if it irrevocably waives its right to indemnity
under Section 8.01 with respect to such Third Party Claim.
     (ii) If the Indemnifying Party fails to assume the defense of the Third
Party Claim within the Dispute Period or fails to prosecute reasonably,
vigorously and diligently or settle the Third Party Claim, then the Indemnified
Party will have the right to defend, at the sole cost and expense of the
Indemnifying Party, the Third Party Claim by all appropriate proceedings, which
proceedings will be prosecuted by the Indemnified Party in a reasonable manner
and in good faith or will be settled at the discretion of the Indemnified Party
(with the consent of the Indemnifying Party, which consent will not be
unreasonably withheld). The Indemnified Party will have full control of such
defense and proceedings, including any compromise or settlement thereof;
provided, however, that if requested by the Indemnified Party, the Indemnifying
Party will, at the sole cost and expense of the Indemnifying Party, provide
reasonable cooperation to the Indemnified Party and its counsel in contesting
any Third Party Claim which the Indemnified Party is contesting. Notwithstanding
the foregoing provisions of this Section 8.02(a)(ii), if the Indemnifying Party
has notified the Indemnified Party within the Dispute Period that the
Indemnifying Party disputes its liability hereunder to the Indemnified Party
with respect to such Third Party Claim and if such dispute is resolved in favor
of the Indemnifying Party in the manner provided in clause (iii) below, the

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
Indemnifying Party will not be required to bear the costs and expenses of the
Indemnified Party’s defense pursuant to this Section 8.02(a)(ii) or of the
Indemnifying Party’s participation therein at the Indemnified Party’s request,
and the Indemnified Party will reimburse the Indemnifying Party in full for all
reasonable costs and expenses incurred by the Indemnifying Party in connection
with such litigation. The Indemnifying Party may participate in, but not
control, any defense or settlement controlled by the Indemnified Party pursuant
to this Section 8.02(a)(ii), and the Indemnifying Party will bear its own costs
and expenses with respect to such participation.
     (iii) If the Indemnifying Party notifies the Indemnified Party that it does
not dispute its liability to the Indemnified Party with respect to the Third
Party Claim under Section 8.01, or if the Indemnifying Party fails to deliver a
notice to the Indemnified Party within the Dispute Period, then the Loss in the
amount specified in the Claim Notice will be conclusively deemed a liability of
the Indemnifying Party under Section 8.01 and the Indemnifying Party shall pay
the amount of such Loss to the Indemnified Party on demand. If the Indemnifying
Party has disputed its liability with respect to such claim, the Indemnifying
Party and the Indemnified Party will proceed in good faith to negotiate a
resolution of such dispute, and if not resolved through negotiations within the
Resolution Period, such dispute shall be resolved by arbitration in accordance
with Section 10.12 below.
          (b) In the event any Indemnified Party has a claim under Section 8.02
against any Indemnifying Party that does not involve a Third Party Claim, the
Indemnified Party shall deliver an Indemnity Notice with reasonable promptness
to the Indemnifying Party. The failure by any Indemnified Party to give the
Indemnity Notice shall not impair such party’s rights hereunder except to the
extent that an Indemnifying Party demonstrates that it has been irreparably
prejudiced thereby. If the Indemnifying Party notifies the Indemnified Party
that it does not dispute the claim described in such Indemnity Notice, or if the
Indemnifying Party fails to deliver a notice to the Indemnified Party within the
Dispute Period, then the Loss in the amount specified in the Indemnity Notice
will be conclusively deemed a liability of the Indemnifying Party under
Section 8.02 and the Indemnifying Party (as applicable) shall pay the amount of
such Loss to the Indemnified Party on demand. If the Indemnifying Party has
timely disputed its liability with respect to such claim, the Indemnifying Party
and the Indemnified Party will proceed in good faith to negotiate a resolution
of such dispute, and if not resolved through negotiations within the Resolution
Period, such dispute shall be resolved by arbitration in accordance with Section
10.12 below.
          8.03 Escrow Amount. Subject to Section 8.04, the Escrow Amount shall
be available (i) during the one year period following the Closing to reimburse
the Purchaser Indemnified Parties for any Losses for which they are entitled to
be indemnified pursuant to Section 8.01(a), and (ii) following the first
anniversary of the Closing, to reimburse the Purchaser Indemnified Parties for
any Losses for which they are entitled to be indemnified pursuant to
Section 8.01(a) with respect to which a claim for indemnification was made by
any Purchaser Indemnified Party in accordance with this Article VIII and
delivered in writing to the Parent within such one year period, in which case a
portion of the Escrow Amount sufficient to satisfy such claim shall remain
available until such time as such claim is resolved in accordance with the terms
of this Article VIII. On the first anniversary of the Closing Date, the Escrow

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
Agent shall pay to Seller the then-remaining Escrow Amount, including any
interest earned the Escrow Amount, but less any amounts required to satisfy
pending claims in accordance with the preceding sentence.
          8.04 Limitations.
          (a) No claim may be made by any Indemnified Party for indemnification
pursuant to Section 8.01(a)(i) or Section 8.02(b)(i), as the case may be, unless
and until the aggregate amount of Losses for which the Purchaser Indemnified
Parties or Seller Indemnified Parties, as the case may be, seek to be
indemnified pursuant to Section 8.01(a)(i) or Section 8.02(b)(i), as the case
may be, exceeds $75,000, at which time such Indemnified Parties shall be
entitled to indemnification for all Losses in excess of $75,000 (the “Indemnity
Threshold”); provided, that, this subsection (a) shall not apply to Losses
(i) for or arising out of fraud, (ii) arising out of the breach of the
representations and warranties contained in Sections 2.9, 2.12, 2.14, 2.15, the
first sentence of 2.21 and 2.23; or (iii) arising under Sections 8.01(a)(v) or
8.01(a)(vi).
          (b) Seller’s, Shareholder’s and Parent’s indemnification obligations
under Section 8.01(a) shall be limited to an amount equal to $3,000,000 (the
“Cap”); provided, that, the Cap shall not apply to Losses (i) for or arising out
of fraud, (ii) arising out of the breach of the representations and warranties
contained in Sections 2.9, 2.12, 2.14, 2.15, and 2.23; or (iii) arising under
Section 8.01(a)(v). Purchaser’s indemnification obligations under
Section 8.01(b) shall be limited to an amount equal to the Cap.
          (c) Except in the event of fraud, the provisions of this Article VIII
shall constitute the exclusive remedy after the Closing for any and all Losses
asserted against, resulting from, imposed upon or incurred or suffered by the
parties to this Agreement as a result of, or based upon or arising from the
transactions contemplated by this Agreement; provided, that, nothing contained
herein shall prevent any party from seeking equitable remedies (including
specific performance or injunctive relief) in connection therewith.
          (d) All claims by Indemnified Parties for Losses shall be made net of
any insurance proceeds actually recovered by the party claiming such
indemnification; provided that, this subsection (d) shall not be construed to
require any party to obtain any insurance coverage or to use anything other than
commercially reasonable efforts to collect insurance proceeds under any existing
insurance coverage. Notwithstanding the foregoing, no Indemnified Party will be
required to pursue a recovery from an insurer in the event that the Indemnified
Party determines in its reasonable judgment that the pursuit of proceeds under
such coverage would likely result in such Indemnified Party being unable to
obtain or maintain similar insurance coverage at commercially reasonable rates
as a result of its seeking such proceeds.
          (e) Payments by an Indemnifying Party pursuant to this Article VIII
shall be (i) limited to the amount of any Losses after deducting therefrom any
income Tax benefit to the Indemnified Party or any Affiliate thereof resulting
from such Losses; and (ii) increased to take account of any income Tax detriment
incurred by the Indemnified Party arising from receipt or accrual of indemnity
payments. For purposes of this Section 8.04(e), an income Tax benefit or income
Tax detriment will be considered to be recognized by the Indemnified Party or
any

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
affiliate in the Tax period in which an actual income Tax benefit or income Tax
detriment occurs. The amount of the income Tax benefit or income Tax detriment
shall be determined by using the actual federal and state income Tax rates
applicable to the Indemnified Party and its affiliates, on a with and without
basis after any deductions, credits, allowances or other income Tax attributes
reportable with respect to a payment hereunder and taking into account the
effect, if any and to the extent then determinable, of timing differences
resulting from the acceleration or deferral of items of income, gain, deduction
or loss resulting from such payment and the underlying Losses. The Indemnified
Party shall provide the Indemnifying Party with a detailed schedule that sets
forth the amounts and anticipated Tax years in which any income Tax benefits or
detriments are likely to be recognized (based on the current experience and
reasonable judgment of the Indemnified Party) and, based on current federal and
state income Tax rates, the resulting estimated income Tax benefits or
detriments. The present value of the estimated income Tax benefits and
detriments then shall be determined by discounting each Tax year’s estimated
income Tax benefit or detriment using a discount rate equal to the current prime
lending rate as published in the Wall Street Journal three (3) Business Days
prior to the payment. The indemnity payment shall be increased or decreased so
that the payment equals the present value of the net after-Tax benefit or
detriment to the Indemnified Party. If there is a dispute regarding the income
Tax benefit or detriment (including its discount to present value), Purchaser
and Seller shall negotiate in good faith to resolve such dispute. If, after a
period of thirty (30) days of negotiations, such dispute remains unresolved,
Purchaser and Seller will jointly engage an Independent Accountant to resolve
such dispute in accordance with this Agreement, and the decision of the
Independent Accountant shall be final and binding on the parties hereto and
nonappealable. All fees and expenses of the Independent Accountant incurred in
connection with such resolution shall be split equally between Purchaser and
Seller.
          (f) All indemnification payments under this Article VIII will be
considered adjustments to the amount of the Purchase Price.
ARTICLE IX
DEFINITIONS
          9.01 Definitions. In addition to terms defined elsewhere in this
Agreement, the following defined terms have the meanings indicated below:
          “Actions or Proceedings” means any action, suit, proceeding,
arbitration or Governmental Authority investigation or audit.
          “Affiliate” means any Person that directly, or indirectly through one
of more intermediaries, controls or is controlled by or is under common control
with the Person specified. For purposes of this definition, control of a Person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such Person whether by Contract or otherwise and, in
any event and without limitation of the previous sentence, any Person having
record ownership of ten percent (10%) or more of the voting securities of
another Person shall be deemed to control that Person.

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
          “Assumed IT Contracts” means the license agreements related to the
following products: (a) Heat Service and Support Version 8.3, licensed from
FrontRange Solutions; (b) Aeroprise enterprise, licensed from Aeroprise; and
(c) RSA Secure ID Tokens, licensed from RSA; and (d) Great Plains Version 8.0,
licensed from Microsoft Corporation.
          “Books and Records” of any Person means all files, documents,
instruments, papers, books and records relating to the business, operations,
condition of (financial or other), results of operations and assets and
properties of such Person, including without limitation, budgets, pricing
guidelines, ledgers, journals, Contracts, Licenses, customer lists, computer
files and programs, retrieval programs and operating data.
          “Business Day” means a day other than Saturday, Sunday or any day on
which banks located in the State of Georgia, USA are authorized or obligated to
close.
          “Claim Notice” means written notification pursuant to Section 8.02(a)
of a Third Party Claim as to which indemnity under Section 8.01 is sought by an
Indemnified Party, enclosing a copy of all papers served, if any, and specifying
the nature of and basis for such Third Party Claim and for the Indemnified
Party’s claim against the Indemnifying Party under Section 8.01, together with
the amount or, if not then reasonably ascertainable, the estimated amount,
determined in good faith, of such Third Party Claim.
          “Confidential Information” means all information of Purchaser which
derives value, economic or otherwise, from not being generally known to the
public, but excluding any information that comes into the public domain through
no fault of Seller or any information that is required to be disclosed by an
Order or by any Law. Confidential Information of Purchaser shall be deemed to
include all Confidential Information of Seller related to the Business.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Contract” means any agreement, lease, license, evidence of
Indebtedness, mortgage, indenture, security agreement or other contract (whether
written or oral).
          “Disclosure Schedule” means the record delivered to Purchaser by
Seller, Shareholder and Parent herewith and dated as of the date hereof,
containing all lists, descriptions, exceptions and other information and
materials as are required to be included therein by Seller, Shareholder and
Parent pursuant to Article II this Agreement.
          “Dispute Period” means the period ending thirty (30) days following
receipt by an Indemnifying Party of either a Claim Notice or an Indemnity
Notice.
          “Employee” means each current employee or full-time independent
contractor of Seller engaged in the conduct of the Business.
          “Escrow Agent” means Wells Fargo, National Association.

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
          “Escrow Agreement” means that certain Escrow Agreement between
Purchaser, Seller and the Escrow Agent, in the form attached hereto as
Exhibit B.
          “Excluded Employment Agreements” means: (a) the Employment Agreement
between Seller and Mark LeMay dated June 16, 2005; (b) the Employment Agreement
between Seller and Rusty Rudzik dated June 16, 2005; (c) the Employment
Agreement between Seller and Julio Vescovi dated June 16, 2005 and amended on
October 1, 2007; (c) the Employment Agreement between Seller and Greg Kosin
dated June 16, 2005 and amended on October 1, 2007; (d) the Employment Agreement
between Seller and Steve Ferrante dated June 16, 2005; and (e) the Employment
Agreement between Seller and Larry Martori dated June 16, 2005 and amended on
October 1, 2007.
          “Governmental Authority” means any US federal, state or local or
foreign government, governmental, regulatory or administrative authority, agency
or commission or court, judicial or arbitral body.
          “Indebtedness” of any Person means all obligations of such Person
(i) for borrowed money, (ii) evidenced by notes, bonds, debentures or similar
instruments, (iii) for the deferred purchase price of goods or services (other
than trade payables or accruals incurred in the ordinary course of business),
(iv) under capital leases and (v) in the nature of guarantees of the obligations
described in clauses (i) through (iv) above of any other Person.
          “Indemnified Party” means any Person claiming indemnification under
any provision of Article VIII, including without limitation a Person asserting a
claim pursuant to Section 8.02.
          “Indemnifying Party” means any Person against whom a claim for
indemnification is being asserted under any provision of Article VIII, including
without limitation a Person against whom a claim is asserted pursuant to
Section 8.02.
          “Indemnity Notice” means written notification pursuant to
Section 8.02(b) of a claim for indemnity under Article VIII by an Indemnified
Party, specifying the nature of and basis for such claim, together with the
amount or, if not then reasonably ascertainable, the estimated amount,
determined in good faith, of such claim.
          “Intellectual Property” means all patents and patent rights,
trademarks and trademark rights, trade names and trade name rights, domain
names, service marks and service mark rights, service names and service name
rights, brand names, inventions, processes, methods, designs, devices, tools,
specifications, techniques, algorithms, formulae, improvements, copyrights and
copyright rights, trade dress, business and product names, logos, slogans, trade
secrets, industrial models, computer programs, software (whether in source or
object code) and related documentation, technical information, manufacturing,
engineering and technical drawings, know-how and all pending applications for
and registrations of patents, trademarks, service marks and copyrights.

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
          “Inventory” means all inventories of raw materials, work-in-process,
finished goods, products under research and development, demonstration
equipment, office and other supplies, parts, packaging materials and other
accessories related thereto which are held at, or are in transit from or to, any
Seller location, or located at customers’ premises on consignment, in each case,
which are used or held for use by Seller, including any of the foregoing
purchased subject to any conditional sales or title retention agreement in favor
of any other Person, together with all rights of Seller against suppliers of
such inventories.
          “Knowledge” means those facts that are actually known to an individual
or individuals of the relevant party whose work involved the management or
supervision of the applicable subject matter, or those facts which, taking into
account the scope and nature of the responsibilities of the individual in
question, could reasonably be expected to have been known by such individual.
When used with respect to the Seller, Shareholder or Parent, Knowledge means the
Knowledge of each director or officer of Seller, Shareholder or Parent. When
used with respect to Purchaser, Knowledge means the Knowledge of John Heyman and
Mark Haidet.
          “Laws” means all laws, statutes, rules, regulations, ordinances and
other pronouncements having the effect of law of the United States, any foreign
country or any domestic or foreign state, county, city or other political
subdivision or of any Governmental Authority.
          “Liabilities” means all Indebtedness, obligations and other
liabilities of a Person (whether absolute, accrued, contingent, fixed or
otherwise, or whether due or to become due).
          “Licenses” means all licenses, permits, certificates of authority,
authorizations, approvals, registrations, franchises and similar consents
granted or issued by any Governmental Authority.
          “Liens” means any mortgage, pledge, assessment, security interest,
lease, lien, adverse claim, levy, charge or other encumbrance of any kind.
          “Loss” means any and all damages, fines, fees, penalties,
deficiencies, losses, costs and expenses (including without limitation interest,
court costs, reasonable fees of attorneys, accountants and other experts or
other expenses of litigation or other proceedings or of any claim, default or
assessment).
          “Most Recent Balance Sheet” means the most recent balance sheet
included in the Financial Statements.
          “Most Recent Balance Sheet Date” means the date of the Most Recent
Balance Sheet.
          “Operative Agreements” means, collectively, the Escrow Agreement, the
Services Agreement, the Assignment Instruments and the Assumption Agreement.

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
          “Order” means any writ, judgment, decree, injunction or similar order
of any Governmental Authority (in each such case whether preliminary or final).
          “Permitted Lien” means (i) any Lien for Taxes not yet due or
delinquent or being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP, and (ii) any
statutory Lien arising in the ordinary course of business by operation of Law
with respect to a Liability that is not yet due or delinquent.
          “Person” means any natural person, corporation, general partnership,
limited partnership, proprietorship, other business organization, trust, union,
association or Governmental Authority.
          “Personally Identifiable Information” means any information that,
alone or in combination with other information, relates to a specific,
identifiable individual Person. Personally Identifiable Information includes
individual names, social security numbers, telephone numbers, home address,
driver’s license number, account number, email address, and vehicle registration
number. Any information that can be associated with Personally Identifiable
Information shall also be Personally Identifiable Information. For example, an
individual’s age alone is not Personally Identifiable Information, but if such
age were capable of being associated with one or more specific identifiable
individuals then such age would be deemed Personally Identifiable Information.
          “Pre-Closing Tax Period” means Tax periods (or portions thereof)
ending on or before the Closing Date.
          “Purchaser Indemnified Parties” means Purchaser and its officers,
directors, employees, agents and Affiliates.
          “Resolution Period” means the period ending thirty (30) days following
receipt by an Indemnified Party of a written notice from an Indemnifying Party
stating that it disputes all or any portion of a claim set forth in a Claim
Notice or an Indemnity Notice.
          “Restricted Territory” means the United States of America.
          “Retention Bonus Obligations” means the obligations with respect the
“Retention Bonus,” as defined in each of the Excluded Employment Agreements.
          “Seller Indemnified Parties” means Seller, Parent, Shareholder and
their respective officers, directors, employees, agents and Affiliates.
          “Services Agreement” means that certain Transitional Services
Agreement between Purchaser and Parent of even date.
          “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security (or

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not.
ARTICLE X
MISCELLANEOUS
          10.01 Notices. All notices, requests and other communications
hereunder must be in writing and will be deemed to have been duly given only if
delivered personally, by facsimile transmission, by reputable overnight courier
or mailed (first class postage prepaid) to the parties at the following
addresses or facsimile numbers:
If to Purchaser, to:
Radiant Systems, Inc.
3925 Brookside Parkway
Alpharetta, Georgia 30022
Attn: Mark Haidet
Facsimile: 770.360.7627
with a copy in like manner to:
DLA Piper US LLP
1201 West Peachtree Street, Suite 2800
Atlanta, Georgia 30309
Attn: Richard G. Greenstein, Esq.
Facsimile: 404.682.7816
If to Seller, Shareholder or Parent to:
Innuity, Inc.
8455 154th Avenue NE
Redmond, WA 98052
Attn: John Wall
Facsimile:
with a copy to:
Gray, Plant, Mooty, Mooty & Bennett, P.A.
500 IDS Center
80 South Eighth Street
Minneapolis, MN 55402
Attn: J.C. Anderson, Esq.
Facsimile: 612.632.4000

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (b) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, and (c) if delivered by
reputable overnight courier or mail in the manner described above to the address
as provided in this Section, be deemed given upon receipt (in each case
regardless of whether such notice, request or other communication is received by
any other Person to whom a copy of such notice, request or other communication
is to be delivered pursuant to this Section). Any party from time to time may
change its address, facsimile number or other information for the purpose of
notices to that party by giving notice specifying such change to the other party
hereto.
          10.02 Entire Agreement. This Agreement and the Operative Agreements
supersede all prior discussions and agreements between the parties with respect
to the subject matter hereof and thereof between the parties, and contain the
sole and entire agreement between the parties hereto with respect to the subject
matter hereof and thereof.
          10.03 Expenses. Except as otherwise expressly provided in this
Agreement, each party (Seller, Shareholder and Parent collectively, and
Purchaser, each being one party for purposes of this Section 10.03) will pay its
own costs and expenses (including without limitation all broker’s or finder’s
fees) incurred in connection with the negotiation, execution and closing of this
Agreement and the Operative Agreements and the transactions contemplated hereby
and thereby.
          10.04 Bulk Sales Act. The parties hereby waive compliance with the
bulk sales act or comparable statutory provisions of each applicable
jurisdiction. Seller shall indemnify Purchaser and its officers, directors,
employees, agents and Affiliates in respect of, and hold each of them harmless
from and against, any and all Losses suffered, occurred or sustained by any of
them or to which any of them becomes subject, resulting from, arising out of or
relating to the failure of Seller to comply with the terms of any bulk sales act
or comparable statutory provisions of each jurisdiction applicable to the
transactions contemplated by this Agreement.
          10.05 Waiver. Any term or condition of this Agreement may be waived at
any time by the party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the party waiving such term or condition. No waiver by any
party of any term or condition of this Agreement, in any one or more instances,
shall be deemed to be or construed as a waiver of the same or any other term or
condition of this Agreement on any future occasion. All remedies, either under
this Agreement or by Law or otherwise afforded, will be cumulative and not
alternative.
          10.06 Amendment. This Agreement may be amended, supplemented or
modified only by a written instrument duly executed by or on behalf of each
party hereto.
          10.07 No Third Party Beneficiary. The terms and provisions of this
Agreement are intended solely for the benefit of each party hereto and their
respective successors or permitted assigns, and it is not the intention of the
parties to confer third-party beneficiary rights upon any other Person other
than any Person entitled to indemnity under Article VIII.

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
          10.08 No Assignment; Binding Effect. Neither this Agreement nor any
right, interest or obligation hereunder may be assigned by any party hereto
without the prior written consent of the other party hereto and any attempt to
do so will be void. Subject to the preceding sentence, this Agreement is binding
upon, inures to the benefit of and is enforceable by the parties hereto and
their respective successors and assigns.
          10.09 Headings. The headings used in this Agreement have been inserted
for convenience of reference only and do not define or limit the provisions
hereof.
          10.10 Invalid Provisions. If any provision of this Agreement is held
to be illegal, invalid or unenforceable under any present or future Law, and if
the rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof, (c) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.
          10.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. Signatures delivered as
facsimiles shall be binding to the same extent as original signatures.
          10.12 Governing Law. This Agreement shall be governed by and construed
in accordance with the Laws of the State of Georgia, USA applicable to a
contract executed and performed in such State, without giving effect to the
conflicts of laws principles thereof.
          10.13 Specific Performance. Each of the parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement are
not performed by such party in accordance with their specific terms or are
otherwise breached. It is accordingly agreed that any of the parties to this
Agreement shall be entitled to an injunction or injunctions or other equitable
relief to prevent breaches of this Agreement and to enforce specifically the
terms and provisions of this Agreement, this being in addition to any other
remedy to which the counter-party is entitled at law or in equity.
          10.14 Arbitration. Except as qualified in this Section 10.14, any
dispute among the parties arising under, out of, or in connection with or in
relation to this Agreement or any of the Operative Agreements will be submitted
to binding arbitration under the authority of the Federal Arbitration Act and
will be arbitrated in accordance with the then current Commercial Arbitration
Rules of the American Arbitration Association (the “AAA”); provided, that the
parties will be entitled to conduct discovery as set forth in the Federal Rules
of Civil Procedure and the arbitrator will have the power to compel discovery.
The arbitration will take place before a single arbitrator in Fulton County,
Georgia, or at such other place as is mutually agreed

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
to by the parties. Arbitration will be commenced by a party giving written
notice to the other party in accordance with Section 10.01 of this Agreement
stating the grounds of the dispute, the relief sought and that the dispute is
being arbitrated under this Section 10.14. If the parties cannot mutually select
an arbitrator and agree to administration of the arbitration within 30 days
after written notice is given, then the arbitration will be administered by the
AAA in Fulton County, Georgia, and the arbitrator will be selected by the staff
of the corporate headquarters of AAA located in New York, New York. No
arbitrator selected by the AAA in accordance with the preceding sentence may
reside or conduct his or her principal business within the State of Georgia. Any
award rendered by the arbitrator shall be conclusive and binding upon the
parties hereto; provided, however, that any such award shall be accompanied by a
written opinion of the arbitrator giving the reasons for the award. This
provision for arbitration shall be specifically enforceable by the parties and
the decision of the arbitrator in accordance herewith shall be final and binding
and there shall be no right of appeal therefrom. A judgment may be entered upon
the arbitration award by any state or federal court in the State of Georgia.
Each party shall pay its own expenses of arbitration and the expenses of the
arbitrator shall be equally shared; provided, however, that the arbitrator may
assess, as part of its award, all or any part of the arbitration expenses of the
other party (including reasonable attorneys’ fees) and of the arbitrator against
the party raising such unreasonable claim, defense, or objection.
Notwithstanding the foregoing, nothing in this Section 10.14 shall be construed
as limiting in any way the right of a party hereto to seek injunctive relief
with respect to any actual or threatened breach of this Agreement from a court
of competent jurisdiction.
          10.15 Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, EACH SIGNATORY TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ITS
RESPECTIVE RIGHT TO A JURY TRIAL OF ANY PERMITTED CLAIM OR CAUSE OF ACTION
ARISING OUT OF THIS AGREEMENT, ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY, OR
ANY DEALINGS BETWEEN ANY OF THE SIGNATORIES HERETO RELATING TO THE SUBJECT
MATTER OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY. The
scope of this waiver is intended to be all encompassing of any and all disputes
that may be filed in any court and that relate the subject matter of this
Agreement or any of the transactions contemplated hereby, including contract
claims, tort claims, and all other common law and statutory claims. This waiver
is irrevocable, meaning that it may not be modified either orally or in writing,
and this waiver shall apply to any subsequent amendments, supplements or other
modifications to this Agreement, any of the transactions contemplated hereby or
to any other document or agreement relating to the transactions contemplated
hereby.
          10.16 Waiver of Punitive Damages. EXCEPT IN THE EVENT OF FRAUD, EACH
PARTY, TO THE FULLEST EXTENT PERMITTED BY LAW, IRREVOCABLY WAIVES ANY RIGHTS
THAT IT MAY HAVE TO PUNITIVE DAMAGES BASED UPON, OR ARISING OUT OF, THIS
AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS OR ACTIONS OF
ANY OF THEM RELATING THERETO.
[REMAINDER OF THIS PAGE BLANK. SIGNATURE PAGE FOLLOWS.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
or on behalf of each party as of the date first above written.

                      RADIANT SYSTEMS, INC.    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                    JADEON, INC.    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                    VISTA.COM, INC.    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                    INNUITY, INC.    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

 